EXHIBIT 10.18

 

SECOND AMENDMENT TO

EMPLOYMENT AGREEMENT

 

WHEREAS, Sotheby's Holdings, Inc. (the "Company") and William F. Ruprecht (the
"Executive") entered into an employment agreement dated as of July 1, 2003, as
amended by a First Amendment dated as of April 12, 2005 (the "Agreement");

 

WHEREAS, the Company and the Executive desire to amend the Agreement in certain
respects;

 

WHEREAS, Section 8(c) of the Agreement requires that any amendment to the
Agreement be in writing signed by the Executive and the Company;

 

NOW THEREFORE, for good and valuable consideration the receipt of which the
parties each acknowledge, the Agreement is hereby amended as follows:

 

1.

Section 5(d) of the Agreement is amended in its entirety to read as follows:

  "(d) Expiration of the Term. If the Company does not offer to renew this
Agreement by March 31, 2006 on terms at least as favorable as those in the final
year of the Executive's employment (except that (i) its Term need be no longer
than two (2) years, (ii) payments for termination without Cause or for Good
Reason need be no greater than two years' Base Salary and Annual Incentive
Compensation, (iii) Subparagraph 4(d)(6) need not be included and (iv) the
provisions of Subparagraph 3(c) may be satisfied by a plan comparable to the
Company's Partnership Plan that provides the Executive with the opportunity to
earn substantially equivalent economic benefits based on the financial
performance of the Company), the Executive shall, upon the expiration of the
Term, be entitled to receive compensation and benefits as if his employment were
terminated by him for Good Reason immediately prior to the expiration of the
Term." 2. Except as hereinabove provided, the Agreement is ratified and
confirmed in all respects and shall continue in full force and effect.

IN WITNESS WHEREOF, the Company and the Executive have executed this First
Amendment to the Agreement as of the 13th day of February, 2006.

 

 

  SOTHEBY'S HOLDINGS, INC.        

 

By:

/s/ SUSAN ALEXANDER

 

 

Susan Alexander, Executive Vice President

     

/s/ WILLIAM F. RUPRECHT

WILLIAM F. RUPRECHT

 

--------------------------------------------------------------------------------